
      
        FEDERAL COMMUNICATIONS COMMISSION 
        47 CFR Part 90 
        [PS Docket No. 09-19; RM-11514; RM-11531; FCC 13-98] 
        Travelers' Information Stations 
        
          AGENCY:
          Federal Communications Commission.
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          In this Further Notice of Proposed Rulemaking, the Commission proposes an amendment to part 90 of the Commission's rules pertaining to public safety Travelers' Information Stations (TIS), which Public Safety Pool-eligible entities operate to transmit noncommercial, travel-related information over AM band frequencies to motorists on a localized basis. The Commission proposes to delete the portion of the Commission's rules which require the filtering of TIS audio frequencies above 3 kHz. 
        
        
          DATES:
          Submit comments on or before September 18, 2013. Submit reply comments October 3, 2013. 
        
        
          ADDRESSES:
          You may submit comments, identified by PS Docket No. 09-19; RM-11514; RM-11531, by any of the following methods: 
          • Federal eRulemaking Portal:  http://www.regulations.gov. Follow the instructions for submitting comments. 
          • Federal Communications Commission's Web site: http://fjallfoss.fcc.gov/ecfs2/. Follow the instructions for submitting comments. 
          • Mail: U.S. Postal Service first-class, Express, and Priority mail must be addressed to 445 12th Street SW., Washington DC 20554. Commercial overnight mail (other than U.S. Postal Service Express Mail and Priority Mail) must be sent to 9300 East Hampton Drive, Capitol Heights, MD 20743. 
          • Hand or Messenger Delivery: 445 12th St. SW., Room TW-A325, Washington, DC 20554. 
          • People with Disabilities: Contact the FCC to request reasonable accommodations (accessible format documents, sign language interpreters, CART, etc.) by email: FCC504@fcc.gov or phone: 202-418-0530 or TTY: 202-418-0432. 

          For detailed instructions for submitting comments, additional information on the rulemaking process, and where to find materials available for inspection, see the SUPPLEMENTARY INFORMATION section of this document. 
        
        
          FOR FURTHER INFORMATION CONTACT:

          Thomas Eng, Policy and Licensing Division, Public Safety and Homeland Security Bureau, Federal Communications Commission, 445 12th Street SW., Washington, DC 20554, at (202) 418-0019, TTY (202) 418-7233, or via email at Thomas.Eng@fcc.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        This is a summary of the Commission's Further Notice of Proposed Rulemaking in PS Docket No. 09-19; RM-11514; RM-11531; adopted July 18, 2013 and released on July 23, 2013. The complete text of this document is available for inspection and copying during normal business hours in the FCC Reference Information Center, Portals II, 445 12th Street SW., Room CY-A257, Washington, DC 20554. This document may also be purchased from the Commission's duplicating contractor, Best Copy and Printing, Inc., in person at 445 12th Street SW., Room CY-B402, Washington, DC 20554, via telephone at (202) 488-5300, via facsimile at (202) 488-5563, or via email at FCC@BCPIWEB.com. Alternative formats (computer diskette, large print, audio cassette, and Braille) are available to persons with disabilities or by sending an email to FCC504@fcc.gov or calling the Consumer and Governmental Affairs Bureau at (202) 418-0530, TTY (202) 418-0432. This document is also available on the Commission's Web site at http://www.fcc.gov. 
        Comments 

        Pursuant to §§ 1.415 and 1.419 of the Commission's rules, 47 CFR 1.415, 1.419, interested parties may file comments and reply comments. Comments may be filed using: (1) the Commission's Electronic Comment Filing System (ECFS), (2) the Federal Government's eRulemaking Portal, or (3) by filing paper copies. See Electronic Filing of Documents in Rulemaking Proceedings, 63 FR 24121 (May 1, 1998). 
        • Electronic Filers: Comments may be filed electronically using the Internet by accessing the ECFS: http://fjallfoss.fcc.gov/ecfs2/ or the Federal eRulemaking Portal: http://www.regulations.gov.
        
        • Paper Filers: Parties who choose to file by paper must file an original and four copies of each filing. If more than one docket or rulemaking number appears in the caption of this proceeding, filers must submit two additional copies for each additional docket or rulemaking number. 
        • Filings can be sent by hand or messenger delivery, by commercial overnight courier, or by first-class or overnight U.S. Postal Service mail. All filings must be addressed to the Commission's Secretary, Office of the Secretary, Federal Communications Commission. 
        • All hand-delivered or messenger-delivered paper filings for the Commission's Secretary must be delivered to FCC Headquarters at 445 12th St. SW., Room TW-A325, Washington, DC 20554. The filing hours are 8:00 a.m. to 7:00 p.m. All hand deliveries must be held together with rubber bands or fasteners. Any envelopes must be disposed of before entering the building. 
        • Commercial overnight mail (other than U.S. Postal Service Express Mail and Priority Mail) must be sent to 9300 East Hampton Drive, Capitol Heights, MD 20743. 
        • U.S. Postal Service first-class, Express, and Priority mail must be addressed to 445 12th Street SW., Washington DC 20554. 
        I. Introduction 

        Currently, the Commission authorizes Public Safety Pool-eligible entities to use Travelers' Information Stations (TIS) to transmit noncommercial, travel-related information over AM band frequencies to motorists on a localized basis. In this proceeding, we address the scope of permissible operations under our TIS rules in response to petitions filed by Highway Information Systems (HIS), the American Association of Information Radio Operators (AAIRO), and the American Association of State Highway and Transportation Officials (AASHTO). The Commission invited comment on the issues raised in these three petitions in a Notice of Proposed Rulemaking (NPRM) adopted in 2010. 
        In this Further Notice of Proposed Rulemaking (Further Notice), we propose to delete § 90.242(b)(8) of the Commission's rules, which requires the filtering of TIS audio frequencies above 3 kHz. The record indicates that the filtering requirement significantly decreases the audibility of TIS broadcasts while adding little to the interference protection of commercial broadcasters. However, because the Commission did not specifically address the filtering issue in the initial Notice of Proposed Rulemaking in this docket, we request comment on this proposed rule change. 
        II. Further Notice of Proposed Rulemaking 
        Although the NPRM did not raise the issue, numerous commenters argue for removal of the filtering provision of § 90.242(b)(8), which requires the filtering of TIS audio frequencies above 3 kHz. Commenters contend that the required filtering decreases the audibility of TIS broadcasts in general, and especially at night and over difficult terrain. Burden suggests this restriction could be removed with little or no increased interference with adjacent channel broadcasters. No commenter has opposed such removal. 
        Accordingly, we propose to remove this requirement from the rules. Because this particular issue was not previously proposed in the NPRM but rather was introduced by commenters in the record, we seek comment in this Further Notice of Proposed Rulemaking in order to establish a record and consider any issues that may not have been raised in docket prior to this time. Accordingly, we ask whether there is any reason this restriction should not be removed. Is there a potential for increased interference with broadcasters? If not, are there any other reasons why we should not remove the filtering restriction? We ask that all comments for or against the lifting of this restriction provide empirical evidence for the position taken. 
        III. Procedural Matters 
        Ex Parte Presentations 

        This matter shall be treated as a “permit-but-disclose” proceeding in accordance with the Commission's ex parte rules. Persons making ex parte presentations must file a copy of any written presentation or a memorandum summarizing any oral presentation within two business days after the presentation (unless a different deadline applicable to the Sunshine period applies). Persons making oral ex parte presentations are reminded that memoranda summarizing the presentation must (1) list all persons attending or otherwise participating in the meeting at which the ex parte presentation was made, and (2) summarize all data presented and arguments made during the presentation. If the presentation consisted in whole or in part of the presentation of data or arguments already reflected in the presenter's written comments, memoranda or other filings in the proceeding, the presenter may provide citations to such data or arguments in his or her prior comments, memoranda, or other filings (specifying the relevant page and/or paragraph numbers where such data or arguments can be found) in lieu of summarizing them in the memorandum. Documents shown or given to Commission staff during ex parte meetings are deemed to be written ex parte presentations and must be filed consistent with § 1.1206(b). In proceedings governed by § 1.49(f) or for which the Commission has made available a method of electronic filing, written ex parte presentations and memoranda summarizing oral ex parte presentations, and all attachments thereto, must be filed through the electronic comment filing system available for that proceeding, and must be filed in their native format (e.g., .doc, .xml, .ppt, searchable .pdf). Participants in this proceeding should familiarize themselves with the Commission's ex parte rules. 
        Regulatory Flexibility Analysis 

        As required by the Regulatory Flexibility Act of 1980, see 5 U.S.C. 603, the Commission has prepared an Initial Regulatory Flexibility Analysis (IRFA) of the possible significant economic impact on small entities of the policies and rules addressed in this document. The IRFA is set forth in Appendix E of the Report and Order and Further Notice of Proposed Rulemaking. Written public comments are requested on the IRFA. These comments must be filed in accordance with the same filing deadlines as comments filed in response to this Further Notice of Proposed Rulemaking as set forth herein, and they should have a separate and distinct heading designating them as responses to the IRFA. The Commission's Consumer and Governmental Affairs Bureau, Reference Information Center, will send a copy of the Report and Order and Further Notice of Proposed Rulemaking, including this IRFA, to the Chief Counsel for Advocacy of the Small Business Administration (SBA). See 5 U.S.C. 603(a). 
        Paperwork Reduction Act Analysis 
        This Further Notice of Proposed Rulemaking does not contain proposed new or modified information collection requirements subject to the Paperwork Reduction Act of 1995 (PRA), Public Law 104-13. In addition, therefore, the Further Notice of Proposed Rulemaking does not contain any proposed new or modified information collection burden for small business concerns with fewer than 25 employees, pursuant to the Small Business Paperwork Relief Act of 2002, Public Law 107-198, see 44 U.S.C. 3506(c)(4). 
        IV. Ordering Clauses 
        Accordingly, it is ordered that pursuant to sections 4(i) and 303 of the Communications Act of 1934, as amended, 47 U.S.C. 154(i) and 303, that this Report and Order and Further Notice of Proposed Rulemaking is adopted.
        
        
          It is further ordered that the Commission's Consumer and Governmental Affairs Bureau, Reference Information Center, shall send a copy of this Report and Order and Further Notice of Proposed Rulemaking, including the Initial and Final Regulatory Flexibility Analyses, to the Chief Counsel for Advocacy of the Small Business Administration. 
        
          It is further ordered that pursuant to applicable procedures set forth in §§ 1.415 and 1.419 of the Commission's rules, 47 CFR 1.415, 1.419, interested parties may file comments on this Further Notice of Proposed Rulemaking on or before 30 days after publication in the Federal Register, and interested parties may file reply comments on or before 45 days after publication in the Federal Register. 
        
          List of Subjects in 47 CFR Part 90 
          Communications equipment, Radio.
        
        
          Federal Communications Commission. 
          Marlene H. Dortch, 
          Secretary. 
        
        Proposed Rules 
        For the reasons discussed in the preamble, the Federal Communications Commission proposes to amend 47 CFR part 90 as follows: 
        
          PART 90—PRIVATE LAND MOBILE RADIO SERVICES 
        
        1. The authority citation for part 90 continues to read as follows: 
        
          Authority: 
          Sections 4(i), 11, 303(g), 303(r) and 332(c)(7) of the Communications Act of 1934, as amended, 47 U.S.C. 154(i), 161, 303(g), 303(r) and 332(c)(7), and Title VI of the Middle Class Tax Relief and Jobs Creation Act of 2012, Pub. L. 112-96, 126 Stat. 156. 
        
        
          § 90.242
          [Amended] 
        
        2. Remove and reserve paragraph (b)(8). 
        
      
      [FR Doc. 2013-19995 Filed 8-16-13; 8:45 am] 
      BILLING CODE 6712-01-P
    
  